DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jabil Inc (US 2022/0072774 A1).
For claim 38, Jabil Inc teaches a method of feeding filament, comprising: engaging a filament with a feed hob (see [0035]-[0036] includes “drive hob” 103-1, 103-2); rotating the feed hob and pulling the filament into a print nozzle barrel (see [0035] a motor #109 is used to rotate; Figs 1-5); guiding the filament against the feed hob using an idle assembly (502; [0035]-[0036]); and steering the filament left or right relative to the print nozzle barrel (Fig 2, [0035] adjusts the force thus moves the filament in either directions).
Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Jabil Inc (US 2022/0072774 A1) teaches a three-dimensional printer, which includes idle assembly, hob, and spindle ([0035]-[0036]), however, fail to explicitly teach or suggest having  a channel defined in the perimeter of the idle hob; a first eccentric cam, wherein the idle arm body and eccentric cam are rotatable around a first pivot proximal to a second end of the idle arm body; and a second eccentric cam, rotatable around a second pivot; and a leaf spring affixed to the idle arm body proximal to the second end of the idle arm body, wherein the leaf spring is biased against the second eccentric cam at a second end of the leaf spring. 
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: -US 2022/0073677 A1- fused deposition system; additionally, see similarly US 2022/0040919 A1; US 2022/0016828 A1; US 2022/0009169 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743